Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that a search relating to the claimed inventio of one group will identify any references that are material to the claimed invention of the other group.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, due to their recognized divergent subject matter and a different filed of search and any other crossflow filtration device e.g. hemofilter can be used as shown in US 2013/0029411.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US Patent No. 4,375,415 (Lavender).
Regarding claim 6, Lavender discloses a disposable cell enrichment kit comprising a crossflow filtration device configured to be disposed along a main loop pathway and configured to receive a process volume containing a biological sample and to utilized crossflow filtration, via a microporous membrane (pore size from about 0.1 to about 6 microns), to retain a specific cell population in a retentate from the process volume, wherein the crossflow filtration device comprises a laminated filtration unit for a disposable cell enrichment kit (the filtration is intended for fractionating blood, i.e. obtaining a stream of fluid enriched with certain cells; this kind of devices imply always the use of disposable elements), comprising:
the microporous membrane (180);
a first mating portion (105); 
a second mating portion (205); 
a membrane support (195) comprising a first plurality of structural features (openings
of mesh) that define a first plurality of openings, wherein the first plurality of structural features are coupled to and provide support to the micro-porous membrane, and the first plurality of openings allow the permeate to flow through them after crossing the micro-porous membrane; wherein the membrane support is configured to be disposed between the micro-porous membrane (195) and either the first mating portion or the second mating portion (205) (column 1, line 49 - line 59; column 3, line 4 - column 6, line 36; figures 1-4).
Regarding claim 8, see first mating portion (105) and the micro-porous membrane (180) define at least a portion of at least one channel (185) within the crossflow filtration device configured to receive the process volume containing the biological sample (see Fig. 4). 
Regarding claim 9, see at least one inlet port (110) configured to receive the process volume and at least one outlet port (120) to discharge the retentate, and the single inlet port and the single outlet port are fluidly coupled to the at least one channel (185) (see Fig. 4).
Regarding claim 10, see the laminated filtration unit (55) comprises a spacer (175) disposed between the micro-porous membrane (180) and the first mating portion (105), wherein the spacer (150, 175) comprises an opening that defines at least a portion of a geometry of the at least one channel (see Fig. 3).
Regarding claim 11, see the at least one channel (155) is formed in the first mating portion (105)(see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,375,415 (Lavender).
Lavender discloses a filtration device for a disposable cell enrichment kit (the filtration is intended for fractionating blood, i.e. obtaining a stream of fluid enriched with certain cells; this kind of devices imply always the use of disposable elements), comprising:
a first mating portion (105);
a second mating portion (205); 
at least one inlet port (110);
at least one outlet port (220, 120); and
a micro-porous membrane (180) membrane (pore size from about 0.1 to about 6 microns) disposed between the first and second mating portions, wherein the micro-porous membrane and the first mating portion together define a single channel (185) configured to 
a membrane support (195) disposed between the second mating portion and the micro-porous membrane (180), the membrane support comprising a first plurality of structural  features that define a first plurality of openings (195: openings of the woven mesh or a plate having ridges, pyramids or cones), wherein the membrane support is coupled to both the second mating portion and the micro-porous membrane, and the membrane support is coupled to the micro-porous membrane via the first plurality of structural features to provide support; wherein permeate containing specific biological components pass through the first plurality of openings of the membrane support for discharge from the filtration device and the filtration device is configured to retain a specific cell population in a retentate from the process  volume  and to discharge  the retentate  from the at least one outlet   port (column 1, line 49 - line 59; column 3, line 4 - column 6, line 36; figures 1-4).
Claim 1 differs from the device of Lavender in reciting the second mating portion comprises a second plurality of openings defined by a second plurality of structural features.
Duplication of parts e.g. a second plurality of openings in the second mating portion would have been obvious to a person of ordinary skill in the art for guiding permeate flow.
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Claim 2 differs from the device of Lavender in reciting that the micro-porous membrane has a thickness between 13 and 25 microns, the micro-porous membrane has an effective working area of at least 40 cm2, and the single channel has a depth between 0.25 mm and 0.36 mm.
Lavender teaches that the membranes are relatively thin materials on the order of 1 to 10 microns thick and sufficient to prevent flexure thereby preventing rupture (see col.8, lines 11-
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, see a spacer (150, 175) disposed between the micro-porous membrane (180) and the first mating portion (105), wherein the spacer (150, 175) comprises an opening that defines at least a portion of a geometry of the at least one channel (see Fig. 3).
Regarding claim 4, see the single channel (155) is formed in the first mating portion (105)(see Fig. 4).
Regarding claim 5, the at least one inlet port (110) and/or the at least one outlet port (120) is configured to provide a substantially uniform velocity of a laminar flow of the process volume across a width of the single channel (155)(see Fig. 4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,375,415 (Lavender).
Lavender discloses a disposable cell enrichment kit as described above.
Claim 7 differs from the kit of Lavender in reciting the second mating portion comprises a second plurality of openings defined by a second plurality of structural features.
Lavender teaches that the membrane support is coupled to the micro-porous membrane via the first plurality of structural features to provide support and permit permeate to flow through to the permeate outlet (220)(see Fig. 4).
Duplication of parts e.g. a second plurality of openings in the second mating portion would have been obvious to a person of ordinary skill in the art for guiding permeate flow.
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,375,415 (Lavender) as applied to claim 6 above, and further in view of US 2013/0029411 to Roy et al. (hereinafter referred to as ”Roy”).
Lavender discloses a disposable cell enrichment kit as described above.
Claims 12-16 differ from the kit of Lavender in reciting process vessel with tapering from outlet to inlet, a buffer vessel, a source vessel and a waste vessel in main loop pathway.
Roy teaches known disposable cell enrichment kit comprising a process vessel (6) disposed along the main loop pathway downstream of the crossflow filtration device (8) and configured to receive the process volume following crossflow filtration, a buffer vessel (10) disposed along a buffer pathway coupled to the main loop pathway and configured to provide a buffer to the process volume to supplement the process volume, the process vessel comprises an inlet to receive the process volume following crossflow filtration, via the crossflow filtration device, and an outlet to discharge the process volume from the process vessel and the process vessel tapers from the outlet (62) to the inlet (60)(see Fig. 4), a source vessel coupled to a source pathway coupled to the main loop pathway, wherein the source vessel (12) is configured to receive the biological sample and to provide it to the main loop pathway, via the source pathway at a location along the main loop pathway a waste vessel (14) coupled to a waste pathway coupled to the crossflow filtration device, wherein the waste vessel is configured to receive the permeate from the crossflow filtration device via the waste pathway (see Fig. 1; paragraphs [0041], [0067]). 						It would have been obvious to a person of ordinary skill in the art to combine the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-16 of U.S. Patent No. 11,027,239. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 10-16 of U.S. Patent No. 11,027,239 fully encompasses claims 1-5 and 6-16 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
2/23/22